Citation Nr: 0805200	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  97-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in St. 
Cloud, Minnesota


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses based on a period of private hospitalization from 
September 21, 1988, to October 21, 1988.

(The claim of entitlement to an increased amount of 
dependency and indemnity compensation (DIC) under 38 U.S.C. § 
1311(a)(2) is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war and the recipient of 
a Purple Heart.  He died in December 1995.  The appellant is 
his surviving spouse.

This claim was previously before the Board in February 2007, 
at which time it was remanded following the issuance of a 
separate February 2007 Board decision which granted an 
effective date of September 21, 1988, for the grant of 
service connection for an injury to the right lower 
extremity, with below the knee amputation.  The private 
medical expenses at issue which were treated in September and 
October 1988 involve this disability.  

While the case was pending return to the Board for 
adjudication on the merits, the medical reimbursement claim 
was granted in full.  For reasons which will be more fully 
explained herein, no additional action is required of the 
Board as pertains to this claim and dismissal of the appeal 
is appropriate.  


FINDINGS OF FACT

In a September 2007 determination, payment or reimbursement 
for medical expenses incurred at the St. Cloud Hospital (SCH) 
from September 21, 1988 to October 21, 1988 was approved by 
VA in full; there remains no question of law or fact for the 
Board to decide on this issue.


CONCLUSION OF LAW

The claim for payment or reimbursement for medical expenses 
incurred at the St. Cloud Hospital from September 21, 1988, 
to October 21, 1988, has been fully satisfied.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the claim at issue was pending appellate consideration 
by the Board following the issuance of February 2007 Remand, 
correspondence was issued to the appellant from the VAMC in 
St. Cloud, Minnesota dated in September 2007.  Therein, VA 
informed the appellant and her representative that the 
previously denied claim for payment or reimbursement for 
medical expenses incurred at SCH from September 21, 1988 to 
October 21, 1988, was approved in full and that a 
reimbursement check would be issued in 4 to 6 weeks.  

In February 2007, the Board had remanded the claim for 
actions that included: obtaining additional evidence and 
documentation, as well as requesting readjudication of the 
medical expense claim by the VAMC in St. Cloud in light of 
the Board's grant of an effective date of September 21, 1988 
(issued by the Board in February 2007 in a separate 
decision), for residuals of an injury to the right lower 
extremity, with below-the-knee amputation, the condition 
which was treated during that time.  In sum, because of the 
Board's grant of an earlier effective date in February 2007, 
the VAMC was able to reverse its decision previously denying 
the claim.  In light of the full grant of the benefits sought 
as to this claim, the actions requested in the Board remand 
need not be taken to any further extent.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law is not required where such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Because the claim for payment or reimbursement for medical 
expenses incurred at SCH from September 21, 1988 to October 
21, 1988 has been granted in full, there remains no 
"question" of law or fact for the Board to decide on this 
issue; therefore, the claim for payment or reimbursement for 
medical expenses has been rendered moot.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006).  In claims such as this 
one, where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The notice and assistance statutes at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2006) and implementing regulation at 
38 C.F.R. § 3.159 (2006) do not affect matters on appeal when 
the issue is limited to statutory interpretation.  In this 
case, because the full benefits sought have been granted, 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claimed benefit.  VAOPGCPREC 5-2004. 

Where the law, and not the underlying facts or the 
development of the facts are dispositive in a matter, the 
duty to notify provisions can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (duty to notify and assist 
not applicable where law, not factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (where 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the duty to further notify and assist does not apply).


ORDER

The claim for payment or reimbursement for medical expenses 
incurred at the St. Cloud Hospital from September 21, 1988 to 
October 21, 1988 having been granted in full while the appeal 
was pending, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


